

 
 
AMENDED AND RESTATED
 
EASTMAN EXCESS RETIREMENT INCOME PLAN
 
Amended and Restated Effective December 31, 2008
 
 
 
141

--------------------------------------------------------------------------------



EASTMAN EXCESS RETIREMENT INCOME PLAN
 
Amended and Restated Effective December 31, 2008
 
 
 
 
 
TABLE OF CONTENTS
 
 

 
 ARTICLE ONE - Purpose of Plan
 
143 
 
 ARTICLE TWO - Definitions
 
143
 
 ARTICLE THREE - Eligibility
 
144
 
 ARTICLE FOUR - Benefits
 
144
 
 ARTICLE FIVE - Administration
 
146
 
 ARTICLE SIX - Amendment and Termination
 
146
 
 ARTICLE SEVEN - Miscellaneous
 
147
 

 
 
142

--------------------------------------------------------------------------------




EASTMAN EXCESS RETIREMENT INCOME PLAN
 
 
 
ARTICLE ONE
 
 
 
Purpose of Plan
 
 
 
1.1    This Plan implements the intent of providing retirement benefits by means
of both a funded and an unfunded plan. This Plan is an excess benefit plan as
defined in Section 3(36) of the Employee Retirement Income Security Act of 1974
and is designed to provide retirement benefits payable out of the general assets
of the Company where benefits cannot be paid under the Funded Plan because of
Code Section 415 and the provisions of the Funded Plan which implement such
Section.
 
 
 
The Plan originally was  adopted effective January l, 1994, amended and restated
effective January 1, 2002 and January 1, 2008 and subsequently amended and
restated again effective as of December 31, 2008 in order to comply with Section
409A of the Internal Revenue Code of 1986, as amended.
 
 
 
ARTICLE TWO
 
 
 
Definitions
 
 
 
2.1          "Code" shall mean the Internal Revenue Code of 1986, as amended
from time to time.
 
 
 
2.2          "Company" shall mean Eastman Chemical Company, and any subsidiary
and/or affiliated corporation which is a participating employer under the Funded
Plan, except where a specific reference is made to a particular corporation.
 
 
 
2.3          "Compensation Committee" shall mean the Compensation and Management
Development Committee of the Board of Directors of the Company.
 
 
 
2.4          "Effective Date" shall mean January 1, 1994.  The Effective Date of
this amended and restated Plan document is December 31, 2008.  As permitted
under the guidance issued under Code Section 409A, this Plan does not contain
provisions retroactive to the effective date of Section 409A (January 1, 2005),
but this Plan has complied with Section 409A and guidance thereunder since the
effective date of such legislation.
 
 
 
 2.5         "Employee" or "Participant" shall mean a participant in the Funded
Plan.
 
 
 
2.6          “Five-Payment Lump Sum” shall mean the automatic form of payment
for a Participant’s benefit under this Plan if the Participant did not make the
one-time Special Election described in Section 4.2.  For purposes of calculating
the Present Value of the Participant’s benefit under this Plan on the date of
his Termination of Employment the Participant’s benefit shall be converted on an
actuarially equivalent basis (calculated using the actuarial assumptions and
methodologies that would be used by the Funded Plan) to five equal annual
installments commencing on the first business day following the sixth-month
anniversary of the Participant’s Termination.   The remaining four installment
payments shall be paid on the first business day following the anniversary of
the Participant’s Termination of Employment.
 
 
 
2.7          "Funded Plan" shall mean the Eastman Retirement Assistance Plan.
 
 
 
2.8          “Global Benefits” shall mean the Company’s internal organization
responsible for the administration of the payment of benefits under this plan.
 
 
 
2.9          "Plan" shall mean this Eastman Excess Retirement Income Plan.
 
 
 
2.10        "Present Value" shall mean the actuarial present value of the
Participant's benefit under this Plan.  Present Value for purposes of this Plan
shall be calculated using the actuarial assumptions and methodologies that would
be used by the Funded Plan to determine a single lump sum payment on the date of
the Participant's Termination of Employment.
 
 
 
143

--------------------------------------------------------------------------------


2.11        “Termination of Employment” means a separation from service under
Code Section 409A and the Final 409A Regulations.
 
 
 
ARTICLE THREE
 
 
 
Eligibility
 
 
 
3.1          All Employees eligible to receive a benefit from the Funded Plan
shall be eligible to receive a benefit under this Plan if their benefit cannot
be fully provided by the Funded Plan due to the benefit limitations imposed by
Code Section 415.  Employees who are not eligible to participate in the Funded
Plan are not eligible to participate in this Plan.
 
 
 
ARTICLE FOUR
 
 
 
Benefits
 
 
 
4.1          Benefits due under this Plan shall be paid in the form of a
Five-Payment Lump Sum as described in Section 4.3 unless the Participant has
made the election described in Section 4.2 of this Plan.  If the Employee is
deceased, the person who shall receive payment under this Plan (if any), shall
be the same person who would be entitled to receive survivor benefits with
respect to the Employee under the Funded Plan.  
 
 
 
If a Participant made the election described in Section 4.2 of this Plan and
dies while actively employed, the Present Value of the Participant’s benefit on
the date of his death shall be paid to the Participant’s beneficiary no later
than ninety (90) days after the date Global Benefits is notified of the
Participant’s death.
 
 
 
If a Participant dies before beginning to receive payments from this Plan (and
the Participant did not make the election described in Section 4.2 of this
Plan), the Present Value of the Participant’s benefit under this Plan on the
date of the Participant’s death shall be distributed to the Participant’s
beneficiary in the form of a Five-Payment Lump Sum.  The first payment will be
made no later than the first business day of the second month following the
Participant’s death.  The remaining payments shall be made on the anniversary of
the Participant’s death.
 
 
 
If the Participant dies before receiving all five installment payments, the
Participant’s Beneficiary shall receive the balance of the Participant’s
installment payments.  Such remaining payments shall be paid to the beneficiary
on the Participant’s annual payment date,
 
 
 
 
 
4.2          Special One-Time Election.
 
 
 
(a)     During the period beginning November 10, 2008 and ending December 5,
2008 (the “Election Period”) each  Participant who is eligible to participate in
the Eastman Executive Deferred Compensation Plan (“EDCP”) as of November 1, 2008
shall have the opportunity to elect, in the manner provided by the Company, to
have the Present Value of his benefit under this Plan, if any, transferred to
the EDCP on the date of his Termination of Employment (the “Transferred
Benefit”).  In order for such election to be effective:
 
 
 
(i) The Participant shall also be required to elect the form of payment
applicable to his Transferred Benefit from the payment options available under
the EDCP as of January 1, 2008; and
 
(ii) The Participant must acknowledge and agree that the election described in
paragraph (a) is irrevocable.
 
 
 
144

--------------------------------------------------------------------------------


        The election described above will not be available to any Participant
whose benefit commencement date under the Funded Plan is in 2008 or whose
Termination of Employment from the Company occurs in 2008.
 
(b)     In the event that a Participant fails to elect the form of payment
applicable to his Transferred Benefit from the payment options available under
the EDCP as of January 1, 2008, the Participant’s benefit shall be paid to him
in accordance with Section 4.1 of this Plan.
 
(c)     If the Participant makes such a timely election, then upon his
Termination of Employment, neither the Participant nor his beneficiaries shall
have any further right to benefits of any kind under this Plan, and the payment
of such benefits shall be governed solely by the EDCP.
 
(d)The election described in paragraph (a) will not be available to any
Participant who is not eligible to participate in the EDCP on November 1, 2008
according to records maintained by the Company.
 
4.3          If a Participant was not eligible for, or did not make the special
one-time election described in Section 4.2 of this Plan, the Present Value of
his benefit under this Plan on the date of his Termination of Employment will be
paid to the Participant in a Five Payment Lump Sum.  The first installment will
be paid on the first business day following the six month anniversary of the
Participant’s Termination of Employment. The four remaining annual installment
payments will be paid on the anniversary of the   Participant’s Termination of
Employment.  Each installment payment shall be treated as a separate payment. 
No other payment option is available under this Plan. 
 
 
 
4.4          The benefit payable under this Plan shall be the amount of the
retirement income benefit to which an Employee would otherwise be entitled under
the Funded Plan, if the provisions of Code Section 415, as expressed in the
Funded Plan, were disregarded; less the retirement income benefit to which the
Employee is entitled under the Funded Plan. 
 
 
 
The "retirement income benefit to which the Participant is entitled under the
Funded Plan" generally means the benefits actually payable to the Participant
under the Funded Plan; provided, however, that where the benefits actually
payable to the Participant under the Funded Plan are reduced on account of a
payment of all or a portion of the Participant’s benefits to a third party on
behalf of or with respect to an Employee (pursuant, for example, to a qualified
domestic relations order), the "retirement income benefit to which the
Participant is entitled under the Funded Plan" shall be deemed to mean the
benefit that would have been actually payable but for such payment to a third
party.
 
 
 
4.5          If an Employee's benefit from the Funded Plan is subject to an
actuarial reduction because of the time when payment commences, his benefit from
this Plan shall be actuarially reduced on the same basis.
 
 
 
4.6          If the Present Value of the Participant’s benefit under this Plan
on the date of his Termination of Employment plus the Present Value of the
Participant’s benefit under the Eastman Unfunded Retirement Income Plan (the
“URIP”) is $5,000 or less, the Participant’s benefit from this Plan and the URIP
shall be automatically paid to him in a single lump sum on the first business
day following the 6th month anniversary of his Termination of Employment.
 
 
 
4.7          The benefits payable under this Plan shall be paid by the Company
out of its general assets. To the extent an Employee acquires the right to
receive a payment under this Plan, such right shall be no greater than that of
an unsecured general creditor of the Company. No amount payable under this Plan
may be assigned, transferred, encumbered or subject to any legal process for the
payment of any claim against an Employee.
 
 
 
145

--------------------------------------------------------------------------------




 
 
ARTICLE FIVE
 
 
 
Administration
 
 
 
5.1          Responsibility.  Except as expressly provided otherwise herein, the
Senior Vice President and Chief Administrative Officer (the “Senior VP & CAO”)
shall have total and exclusive responsibility to control, operate, manage and
administer this Plan in accordance with its terms.
 
 
 
5.2          Authority of Senior Vice President and Chief Administrative
Officer.  The Senior VP & CAO shall have all the authority that may be necessary
or helpful to enable him to discharge his responsibilities with respect to this
Plan. Without limiting the generality of the preceding sentence, such Senior VP
& CAO shall have the exclusive right:  to interpret this Plan, to determine
eligibility for participation in this Plan, to answer all question concerning
eligibility for and the amount of benefits payable under this Plan, to construe
any ambiguous provision of this Plan, to correct any default, to supply any
omission, to reconcile any inconsistency, and to answer any and all questions
arising in the administration, interpretation, and application of this Plan.
However, see Section 5.5.
 
 
 
5.3          Discretionary Authority.  The Senior VP & CAO shall have full
discretionary authority in all matters related to the discharge of his
responsibilities and the exercise of his authority under this Plan including,
without limitation, his construction of the terms of this Plan and his
determination of eligibility for participation and benefits under this Plan.  It
is the intent of this Plan that the decisions of such Senior VP & CAO and his
action with respect to this Plan shall be final and binding upon all persons
having or claiming to have any right or interest in or under this Plan and that
no such decision or action shall be modified upon judicial review unless such
decision or action is proven to be arbitrary or capricious. Notwithstanding
anything to the contrary in this Article Five, the Senior VP & CAO shall not
have the authority to make any decision or resolve any issue that directly
affects his own participation or benefits under this Plan, and instead such
decision or resolution shall be reserved to the Compensation Committee.
 
 
 
5.4          Delegation of Authority.  The Senior VP & CAO may delegate some or
all of his authority under this Plan to any person or persons provided that any
such delegation be in writing.
 
 
 
5.5          Authority of Compensation Committee.   Under Section 4.1 of this
Plan, decisions concerning payment of benefits to executive officers shall be
made by the Compensation Committee of the Board of Directors, and to that extent
the provisions of 5.1 through 5.4 above shall be deemed to apply to such
Committee.
 
 
 
ARTICLE SIX
 
 
 
Amendment and Termination
 
 
 
6.1          While the Company intends to maintain this Plan under present
business conditions, the Company, acting through the Compensation Committee,
reserves the right to amend and/or terminate it at any time for whatever reasons
it may deem advisable.  Notwithstanding the foregoing, termination of this Plan
must comply with the requirements of Treas. Reg. Section 1.409A-3(j)(4)(ix). 
 
 
 
6.2          Notwithstanding the preceding Section, however, the Company hereby
makes a contractual commitment to pay the benefits accrued under this Plan as of
the date of such amendment or termination to the extent it is financially
capable of meeting such obligation.
 
 
 
146

--------------------------------------------------------------------------------




ARTICLE SEVEN
 
 
 
Miscellaneous
 
 
 
7.1          Nothing contained in this Plan shall be construed as a contract of
employment between the Company and an Employee, or as a right of an Employee to
be continued in the employment of the Company, or as a limitation of the right
of the Company to discharge any of its Employees, with or without cause.
 
 
 
7.2          This Plan shall be governed by the laws of the State of Tennessee,
except to the extent preempted by federal law.
 
 
 
7.3          This Plan shall be binding upon the successors and assigns of the
parties hereto.
 
 
 
7.4          The Company will withhold to the extent required by law all
applicable income and other taxes from amounts accrued or paid under this Plan.
 
 
 
 
 
 
 
147
 
 
 
 
 